DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-21 are pending.

Election/Restrictions
Applicant’s election without traverse of flecainide as the species of “sodium channel blocker” in the reply filed on 07/28/2022 is acknowledged.  The Examiner agrees with Applicant that claims 1, 7-8, and 10-21 read on the elected species.
Claims 2-6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.
Thus, claims 1, 7-8, and 10-21 are presently under examination on their merits to the extent they read upon pharmaceutical compositions comprising the sodium channel blocker flecainide and the potassium channel blocker ibutilide.

Priority
This application is a continuation of International Patent Application No. PCT/US2021/0064213, filed on December 17, 2021, which claims the benefit of U.S. Provisional Application No. 63/153,492, filed February 25, 2021, and U.S. Provisional Application No. 63/127,089, filed December 17, 2020.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 07/28/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 14-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 14 and 15 recite the limitation "said flecainide" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claims.  Claims 14 and 15 each depend from claim 10, which depends from claim 1.  Claim 1 recites a pharmaceutical composition comprising “a sodium channel blocker” and ibutilide.  Claim 10 recites the pharmaceutical composition of claim 1, wherein said pharmaceutical composition is in a form of a liquid solution.
While flecainide as recited in claims 14 and 15 is in fact a disclosed and claimed “sodium channel blocker”, neither of claims 1 and 10 from which claims 14 and 15 depend (directly or indirectly) recite flecainide.  Thus, claims 14 and 15 are unclear because it is not apparent what “said flecainide” is referring to and/or whether claims 14 and 15 are intended to be limited the sodium channel blocker flecainide.
The Examiner suggests amending claims 14 to 15 to properly depend from a claim in which flecainide is recited to provide antecedent basis for “said flecainide”.  Alternatively, Applicant could amend claims 14 and 15 to recite the pharmaceutical composition of claim 10, “…wherein the sodium channel blocker is flecainide or pharmaceutically acceptable salt thereof and a mass/mass ratio of said flecainide or pharmaceutically acceptable salt thereof to said ibutilide…”

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0161018 A1 (Published October 31, 2002).
Claims 1 and 21 require pharmaceutical compositions comprising a sodium channel blocker and a potassium channel blocker, e.g., ibutilide, and one or more pharmaceutically acceptable excipients, diluents or carriers.
US ‘018 teaches a pharmaceutical composition comprising, at least one amide-linked or ester-linked local anesthetic, and at least one methanesulfonamide compound. (Claim 13.) Also see [0028] (“[t]he present invention also provides an improved local anesthetic pharmaceutical composition comprising at least one amide- or ester-linked local anesthetic and at least one methanesulfonamide compound.”)  The amide- or ester linked anesthetics include (amide-linked) dibucaine, prilocaine, lidocaine, mepivacaine, bupivacaine, articaine, levobupivacaine, ropivacaine, tocanide and etidocaine.1 (Claim 16; [0028].) The methanesulfonamide compound is selected from the group consisting of ibutilide, sotalol, E4031, dofetilide and sematilide. (Claim 18; [0011]-[0012]; [0028]; FIG. 1B, 1C, and 1D.)  Ibutilide and sotalol are preferred. ([0024].)  Regarding one or more excipients, diluents, or carriers, it teaches further components of such compositions may include such substances as wetting agents, various stabilizers, buffering agents, preservatives, sterilizing agents, coloring agents, emulsifying agents, surfactants, flavoring agents (e.g. for dental applications), and the like. ([0031].) Regarding Claim 10, which requires the composition is in a form of a liquid solution, it teaches the form of such a composition may be any of those which are well known to those of skill in the art, examples of which include but are not limited to liquid solutions suitable for injection or for intravenous administration, creams or gels suitable, for example, for topical administration, and the like. ([0030].)
Thus, US ‘018 anticipates the claimed pharmaceutical compositions comprising “a sodium channel blocker”, e.g., lidocaine, bupivacaine, or tocanide, and “a potassium channel blocker”, e.g., ibutilide, sotalol, or dofetilide, and one or more pharmaceutically acceptable excipients, diluents or carriers, e.g., liquid solutions for intravenous administration.

Claim(s) 1, 10, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0045305 A1 (Published February 12, 2015).
Claims 1 and 21 require pharmaceutical compositions comprising a sodium channel blocker and a potassium channel blocker, e.g., ibutilide, and one or more pharmaceutically acceptable excipients, diluents or carriers.
US ‘305 teaches a pharmaceutical formulation comprising effective amounts of one or more late sodium channel blocker and one or more potassium channel blocker and a pharmaceutically acceptable carrier, wherein the potassium channel blocker is selected from the group consisting of bretylium, sotalol2, ibutilide, dofetilide3, azimilide, bretylium clofilium, E-4031, nifekalant, tedisamil, sematilide, fampridine and tertiapin, and the late sodium channel blocker is a compound of Formula I. (Claim 30.)  Also see [0235] (“…the invention is directed to pharmaceutical formulations comprising an effective amount of a potassium channel blocker, an effective amount of a late sodium channel blocker, and a pharmaceutically acceptable carrier.”) Regarding Claim 10, which requires the composition is in a form of a liquid solution, it teaches the pharmaceutical composition is formulated for intravenous administration. (Claim 31.) Also see [0238] (“[f]ormulations also contemplated by the present invention may also be for administration by injection include aqueous or oil suspensions, or emulsions, with sesame oil, corn oil, cottonseed oil, or peanut oil, as well as elixirs, mannitol, dextrose, or a sterile aqueous solution, and similar pharmaceutical vehicles.”)
Thus, US ‘305 anticipates the claimed pharmaceutical compositions comprising “a sodium channel blocker” and “a potassium channel blocker”, e.g., ibutilide, and one or more pharmaceutically acceptable excipients, diluents or carriers, e.g., liquid solutions for intravenous administration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 7-8, 10-17, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2015/0045305 A1 (Published February 12, 2015) in view of REIFFEL ET AL. (J. Cardiovasc. Pharmacol. Therapeut., 2000, vol. 5, no. 3, pages 177-181), THEMISTOCLAKIS ET AL. (“Class IC Drug Plus Ibutilide for Acute Cardioversion of Atrial Fibrillation: What Is the Rationale and What Are the Results?” in Cardiac Arrhythmias, 2001, pages 383-388), and HONGO ET AL. (Journal of the American College of Cardiology, 2004, vol. 44, no. 4, pages 864-868).
The claims are drawn to pharmaceutical compositions comprising a sodium channel blocker, e.g., elected species flecainide, and a potassium channel blocker, e.g., ibutilide, and one or more pharmaceutically acceptable excipients, diluents or carriers. (Claims 1, 8, and 21, e.g.) The compositions are disclosed for use of cardioversion in subjects with atrial arrhythmias such as atrial fibrillation.  ([0002]; [0006]; e.g.)
US ‘305 teaches a pharmaceutical formulation comprising effective amounts of one or more late sodium channel blocker and one or more potassium channel blocker and a pharmaceutically acceptable carrier, wherein the potassium channel blocker is selected from the group consisting of bretylium, sotalol4, ibutilide, dofetilide5, azimilide, bretylium clofilium, E-4031, nifekalant, tedisamil, sematilide, fampridine and tertiapin, and the late sodium channel blocker is a compound of Formula I. (Claim 30.)  Also see [0235] (“…the invention is directed to pharmaceutical formulations comprising an effective amount of a potassium channel blocker, an effective amount of a late sodium channel blocker, and a pharmaceutically acceptable carrier.”) Regarding Claim 10, which requires the composition is in a form of a liquid solution, it teaches the pharmaceutical composition is formulated for intravenous administration. (Claim 31.) Also see [0238] (“[f]ormulations also contemplated by the present invention may also be for administration by injection include aqueous or oil suspensions, or emulsions, with sesame oil, corn oil, cottonseed oil, or peanut oil, as well as elixirs, mannitol, dextrose, or a sterile aqueous solution, and similar pharmaceutical vehicles.”) The compositions are disclosed for use in the treatment or prevention of atrial fibrillation and/or atrial flutter in a subject. (Abstract; [0002]; Claims; e.g.)
As discussed supra, US ‘305 anticipates instant Claims 1, 10, and 21.  US ‘305 differs from claims 7-8 in so far as it discloses combinations of potassium channel blockers with late sodium channel blockers but does not disclose the sodium channel blocker flecainide.
Reiffel et al. teach propafenone and flecainide are class Ic antiarrhythmics that are so classified because of their potent inhibition of the fast sodium channel. (p.178, right column, 1st full paragraph.) Reiffel et al. teach administration of the Class Ic sodium channel blockers propafenone or flecainide reduces the increase in QTc seen with administration of ibutilide (I) in subjects with atrial fibrillation. (Abstract; p.178, paragraph bridging left and right columns; Table 2.) 
Themistoclakis et al. teach flecainide and propafenone appear to be two of the most effective drugs for cardioversion of atrial fibrillation. (p.383, 4th paragraph.) They teach patients who remain in atrial fibrillation after acute class IC drug therapy are generally treated with electrical cardioversion and it could be important to have a drug to “add to class IC antiarrhythmic therapy” in order to “improve its cardioversion rate”. (Id.) They teach ibutilide is another antiarrhythmic drug used for the cardioversion of atrial fibrillation, even though it is less effective than flecainide and propafenone. (p.383, 5th paragraph.) They hypothesize that combined therapy with flecainide and ibutilide, with their different mechanisms of action, could improve the pharmacological cardioversion rate in atrial fibrillation patients. (p.384, 1st paragraph.) Both flecainide (2 mg/kg in 100 ml over 10 min.)6 and ibutilide (1 mg over 10 min.)  were administered intravenously to patients with atrial fibrillation.  Ibutilide was administered 2 hours after flecainide administration to patients who were still in atrial fibrillation. (p.384, “Study Design”.)  All five patients who remained in atrial fibrillation after treatment with flecainide who were subsequently treated with ibutilide had restored sinus rhythm 25 ± 30 minutes after ibutilide infusion. (p.385, “Preliminary Results”.) The authors conclude that “combined flecainide and ibutilide therapy is safe”.  Moreover, the association of ibutilide and flecainide seems more effective than flecainide alone in the conversion to sinus rhythm. (p.387, last paragraph.)
Finally, Hongo et al. teach 71 patients with atrial fibrillation or atrial flutter receiving propafenone (300 to 900 mg/day) or flecainide (100 to 300 mg/day) were administered ibutilide (2.0 mg) cardioversion.7 The use of ibutilide in patients receiving class IC agents is as successful in restoring sinus rhythm and has a similar incidence of adverse effects as the use of ibutilide alone. (Abstract.)  They teach that class IC antiarrhythmic agents are frequently used in the treatment of patients with atrial fibrillation or atrial flutter and are recommended as first-line antiarrythmic therapy of AF in patient with no or minimal heart disease.  (p.864, left column, 1st paragraph.) They teach ibutilide has been found in comparative studies to be the most effective intravenous agent for conversion of AF and AFL. (Id. at 2nd paragraph.) 
The prior art thus teaches both ibutilide and flecainide as effective antiarrhythmic agents for treating patients with atrial fibrillation, upon which the claimed invention can be seen as an improvement/modification.  The claimed invention is an improvement/modification of the prior art treatment of atrial fibrillation because rather than administering flecainide and ibutilide subsequently, e.g., administering ibutilide only if a patient does not enter sinus rhythm with flecainide treatment, Applicants claim pharmaceutical compositions that comprise both the ibutilide and the flucainide, which is not expressly taught in the prior art. US ‘305, however, teaches combining specific types of sodium channel blockers, i.e., late sodium channel blockers, with potassium channel blockers such as ibutilide for use in the treatment or prevention of atrial fibrillation and/or atrial flutter in a subject.  
The claimed invention can be viewed as a combination of prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.  The combination of ibutilide and flecainide in a single pharmaceutical composition vs. separate pharmaceutical compositions would predictably form a pharmaceutical composition effective in treating atrial fibrillation.  Alternatively, the substitution of the sodium channel blocker flecainide for the late sodium channel blockers in the composition taught in US ‘305 would also predictably form a pharmaceutical composition effective in treating atrial fibrillation. 
A person of ordinary skill in the art would have recognized that applying the known antiarrhythmic sodium channel blocker flecainide as taught in Reiffel et al., Themistoclakis et al., and Hongo et al., to the pharmaceutical compositions comprising potassium channel blockers such as ibutilide as taught in US ‘305 would have yielded the predictable result of a pharmaceutical composition suitable for use in treating patients having atrial fibrillation.  This is evidenced by the fact that ibutilide is effective in restoring sinus rhythm in atrial fibrillation patients who do not respond to flecainide treatment.  Thus, combining ibutilide and flecainide in a single pharmaceutical composition would be predicted to effectively treat atrial fibrillation.  
Regarding claims 11-17, which require specific concentrations, concentration ranges, and/or mass/mass ratios of flecainide and ibutilide, Themistoclakis et al. teach administering both flecainide and ibutilide intravenously.  Flecainide was administered intravenously at a dose of 2 mg/kg in 100 ml over 10 min.)8 and ibutilide was administered at a dose of 1 mg over 10 min.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, simply incorporating the 1 mg dose of ibutilide in the same 100 mL solution as the about 150 mg flecainide taught in Themistoclakis et al. would provide an intravenous solution comprising about 1.5 mg/mL flecainide and 0.01 mg/mL ibutilide reading on the limitations of claims 11 and 16.  The mass/mass ratio of flecainide to ibutilide in such a solution would be about 150:1, thus falling within the scope of the claimed 60:1 to 240:1 (claim 14).  Adjustment of these concentrations within reasonable degrees of variation would have been prima facie obvious to a person of ordinary skill in the art.  Indeed, “about 0.014 mg/mL ibutilide” (claim 12) and “about 0.007 mg/mL ibutilide” (claim 13) are both reasonably “about” 0.01 mg/mL. 
Therefore, it would have been obvious to a person of ordinary skill in the art to use known methods of pharmaceutical formulation such as those taught in US ‘305 to make pharmaceutical compositions comprising two known, clinically effective antiarrhythmic drugs such as ibutilide and flecainide as taught in Reiffel et al., Themistoclakis et al., and Hongo et al..  This would yield the predictable result of a pharmaceutical composition effective in the treatment of patients with atrial fibrillation.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045305 A1 in view of REIFFEL ET AL., THEMISTOCLAKIS ET AL., and HONGO ET AL. as applied to claims 1, 7-8, 10-17, and 21 above, and further in view of WANG ET AL. (Clin. Pharmacol. Ther., 1988, vol. 43, pages 499-508) and LI ET AL. (Clinical Therapeutics, 2007, vol. 29, no. 9, pages 1957-1966).
Claim 18 requires the flecainide is flecainide acetate.  Claim 19 requires the flecainide is flecainide hydrochloride.  Claim 20 requires the ibutilide is ibutilide hemifumarate.
The teachings of US ‘305, Reiffel et al., Themistoclakis et al., and Hongo et al. are as applied to claims 1, 7-8, 10-17, and 21, supra, which teachings are herein incorporated by reference in their entirety and applied equally to claims 18-20.
Claims 18-20 differ from the combined teachings of US ‘305, Reiffel et al., Themistoclakis et al., and Hongo et al. in so far as the reference do not teach the claimed salts of flecainide and/or ibutilide.
Wang et al. teach intravenous administration of flecainide acetate at doses of 0.15 ± 0.02 mg flecainide acetate/kg/min for 5 minutes, 0.046 ± 0.004 mg/kg/min for 60 minutes, and 0.31 ± 0.05 mg/kg/hr for 5 to 47 hours and a prompt and sustained antiarrhythmic effect was obtained. (Abstract.)
Li et al. teach intravenous administration of ibutilide fumarate at doses of 0.005, 0.01, or 0.02 mg/kg, or 0.5, 0.75, or 1.0 mg, to healthy Chinese men.  The PK properties of ibutilide are linear with respect to dosing and a single intravenous dose of ibutilide prolonged the QTc interval in a dose- and concentration-dependent manner. (Abstract.)
The invention of claims 18-20 is a further modification of the prior art treatment of atrial fibrillation because rather than a pharmaceutical composition comprising flecainide per se and ibutilide per se, Applicants claim pharmaceutical compositions that comprise salts of ibutilide and/or flecainide, which are not expressly taught in Reiffel et al., Themistoclakis et al., and Hongo et al. Wang et al. teach intravenous administration of flecainide acetate elicits a prompt and sustained antiarrhythmic effect and Li et al. teach intravenous administration of ibutilide fumarate has linear PK properties and prolongs the QTc interval in a dose- and concentration-dependent manner.  
The claimed invention can be viewed as a combination of prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.  The combination of known salts of ibutilide and/or flecainide in a single pharmaceutical composition would predictably form a pharmaceutical composition effective in treating atrial fibrillation.  Alternatively, the substitution of flecainide acetate for flecainide per se and/or ibutilide fumarate for ibutilide per se in the compositions suggested by the combined teaches of Reiffel et al., Themistoclakis et al., and Hongo et al. would also predictably form a pharmaceutical composition effective in treating atrial fibrillation. 
A person of ordinary skill in the art would have recognized that pharmaceutically acceptable salts of therapeutically active drugs would have yielded the predictable result of a pharmaceutical composition suitable for use in treating patients having atrial fibrillation.  This is evidenced by the fact that ibutilide is effective in restoring sinus rhythm in atrial fibrillation patients who do not respond to flecainide treatment.  Thus, combining ibutilide and flecainide in a single pharmaceutical composition would be predicted to effectively treat atrial fibrillation.  As salts of ibutilide and/or flecainide were known in the art and known to provide therapeutically relevant blood concentrations in humans subjects (Wang et al. and Li et al.), combining, for example, ibutilide hemifumarate and flecainide acetate/hydrochloride in a single pharmaceutical composition would also be predicted to effectively treat atrial fibrillation.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Applicants’ disclosure at [0047], at least lidocaine and tocanide are sodium channel blockers of the present disclosure.  However, bupivacaine is also a well-known sodium channel blocker.
        2 Sotalol is also a potassium channel blocker recited in instant Claim 21.
        3 Dofetilide is also a potassium channel blocker recited in instant Claim 21.
        4 Sotalol is also a potassium channel blocker recited in instant Claim 21.
        5 Dofetilide is also a potassium channel blocker recited in instant Claim 21.
        6 The maximum dose of flecainide was 150 mg.  150 mg/100 mL is 1.5 mg/mL, thus falling within the scope of the claimed “about 1 mg/mL to about 2 mg/mL flecainide” recited in claim 11.
        7 1 mg of ibutilide was infused intravenously through a peripheral vein over 10 min.  If after a 10 min. observation period the patient did not convert to sinus rhythm an additional 1 mg was administered over 10 min. (p.865, right column, 1st paragraph.)
        8 The maximum dose of flecainide was 150 mg.  150 mg/100 mL is 1.5 mg/mL, thus falling within the scope of the claimed “about 1 mg/mL to about 2 mg/mL flecainide” recited in claim 11.